PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/159,888
Filing Date: 20 May 2016
Appellant(s): RUAG AUSTRALIA PTY LTD



__________________
Brian D. Kaul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 1, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 7, 9-11 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Supersonic particle deposition as means for enhancing the structural integrity of aircraft structures) in view of Andrews (US4356678), and further evidenced by Wuepper (US5023987). 
Regarding claim 1, Jones teaches a method of repairing and enhancing the airworthiness and integrity of aging aircraft structures (abstract), wherein the structure includes wings, longeron and bulkhead, which are aircraft frame components and elongate (see table 1, page 266, see figures 16 and 17) (method for repairing a structural weakness, or preventing or inhibiting the progression of structural weakness in an aircraft frame element). It is clear that Jones’s aircraft frame components has an original design specification sufficient to resist an axial compressive buckling encountered during normal aircraft operation because they only require repairing after long term use (pass normal aircraft operation). It is also not conventional for an aircraft to be made with original design specification not sufficient to resist an axial compressive buckling load encountered during normal aircraft operation as such component would damage immediately when being used. Jones teaches to apply metal particles entrained in a supersonic jet of an expanded gas impart a solid surface to cause plastic deformation and bonding with the surface so that the powder is reconstituted into the metal substrate of a simulation specimen (abstract, page 260 right column) (bonding a plurality of particles to the element, the bonding being effected under continuous allowing the plurality of particles to form a substantially continuous layer) on the surface on the corrosion cracks (area of structural weakness) (page 265) or the fasten joints to potentially alleviating problems that can result from environmental induced damage at the fasten holes (area of structural weakness) (page 261 left column). Since Jones’s teaching is intended to repair the actual aircraft structure (abstract), it would be obvious the repairing method for the simulate specimen is intended to apply to the actual aircraft component, including the elongated pieces. Jones’s layer is considered to be continuous (see for example figure 17). Jones teaches the thickness of the continuous layer is 0.5mm (see figure 17) or 0.3mm (page 266 right column), which overlaps with the depth of the layers of the claimed invention. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Instant specification discloses the layers thickness/depth affect the buckling resistance (see paragraph 0139-0140 of the instant US patent application publication), thus, Jones’s layers inherently does not alter negatively the buckling resistance of the frame and an axial compressive load path along the element is not significantly changed from the original design specification of the element, given that the process and thickness of the coating disclosed by Jones and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). Jones teaches the repairing restore the structural integrity (page 268, right column), which includes parameters such as the axial compressive load path and buckling resistance. Jones’ further teaches the SPD repairing process uses the same 7075 aluminum material as the substrate (page 261 left column, page 265 right column). The same metal repairing material with the same metal substrate material result in the same axial compressive load path along the element after the repairing is evidenced by Wuepper (see column 1 lines 30-47, Wuepper discloses metals is isotropic and transfer loads in all directions with equal facility, wherein the loads includes compressive and suppressive).
Nevertheless, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, it is Jones’ desired to restore the structural integrity of the component (page 268, right column), thus, it would have been obvious to one of ordinary skill in the art to apply just enough repairing thickness to return the buckling resistance (one of structural integrity parameters) to the original design specification of the element and not alter negatively. 
Regarding claim 2, Jones teaches the particles are metal particles (page 260 right column).	
Regarding claims 3-4, Jones teaches the bonding is achieved by supersonic particle deposition (abstract, page 260, right column), which is cold spray process. 
Regarding claim 7, Jones teaches the thickness of the continuous layer is 0.5mm (see figure 17) or 0.3mm (page 266 right column), which overlaps with the depth of the layers of the claimed invention. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 8, Jones teaches the continuous layer can be applied to both over and under the area of the weakness or predicted area of weakness (page 264, right column). 
Regarding claim 9, Jones teaches the weakness is crack (page 261 left column).
Regarding claim 10, Jones teaches the crack is developed from corrosion (stress corrosion crack) (page 261 left column).
Regarding claim 11, Jones teaches the frame elements is longeron and bulkhead (page 266 table 1). 
	Regarding claim 21, Jones teaches to determine the depth of the continuous layer (repair material thickness being applied) by referencing the damaged area size of the specimen (see figure 17, page 2265, section 7). Since the damaged area size (depth) is in association with the original thickness of the specimen (structure). Thus, Jones teaches to determining the depth of the substantially continuous layer by reference to the original designed specification. Since Andrews teaches thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48), the combination of Jones in view of Andrews teaches to identify the buckling resistance of the frame element by reference to the ordinal design specification of the element. 
Regarding claim 22, Cologna teaches a method of repairing a panel for aircraft (column 1 lines 7-20) and disclose the applying load carrying materials (repairing materials) to both side of the panel to restore the panel to nearly its full original load carrying capably (column 2 lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply repairing materials (bonding particles) to both sides of the panel as suggested by Cologna in the method of repairing a structural weakness of the aircraft frame element, because Cologna teaches by applying the repairing material to both side of the panel, the panel is restored nearly to its full original load carrying capably (column 2 lines 23-30).
Regarding claim 23, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure, i.e. the thickness of the layers) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 24, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 25, Jones teaches a method of repairing and enhancing the airworthiness and integrity of aging aircraft structures (abstract), wherein the structure includes wings, longeron and bulkhead, which are aircraft frame components and elongate (see table 1, page 266, see figures 16 and 17) (method for repairing a structural weakness or preventing or inhibiting the progression of structural weakness in an aircraft frame element). It is clear that Jones’s aircraft frame components has an original design specification sufficient to resist an axial compressive buckling encountered during normal aircraft operation because they only require repairing after long term use (pass normal aircraft operation). It is also not conventional for an aircraft to be made with original design specification not sufficient to resist an axial compressive buckling load encountered during normal aircraft operation as such component would damage immediately when being used. Jones teaches to apply metal particles entrained in a supersonic jet of an expanded gas impart a solid surface to cause plastic deformation and bonding with the surface so that the powder is reconstituted into the metal substrate of a simulate specimen (abstract, page 260 right column) (bonding a plurality of particles to the element, the bonding being effected under continuous allowing the plurality of particles to form a substantially continuous layer) on the surface on the corrosion cracks (area of weakness) (page 265) or the fasten joints to potentially alleviating problems that can result from environmental induced damage at the fasten holes (predicted area of weakness) (page 261 left column). Since Jones’s teaching is intended to repair the actual aircraft structure (abstract), it would be obvious the repairing method for the simulate specimen is intended to apply to the actual aircraft component, including the elongated pieces. Jones’s layer is considered to be continuous (see for example figure 17). Jones teaches the thickness of the continuous layer is 0.5mm (see figure 17) or 0.3mm (page 266 right column), which overlaps with the depth of the layers of the claimed invention. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Instant specification discloses the layers thickness/depth affect the buckling resistance (see paragraph 0139-0140 of the instant US patent application publication), thus, Jones’s layers’ buckling resistance inherently returns to and does not substantially excced that of the orginal design specification of the element, and an axial compressive load path along the element is not significantly changed from the original design specification of the element, given that the process and thickness of the coating disclosed by Jones and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). Jones teaches the repairing restore the structural integrity (page 268, right column), which includes parameters such as the axial compressive load path and buckling resistance. Jones’ further teaches the SPD repairing process uses the same 7075 aluminum material as the substrate (page 261 left column, page 265 right column). The same metal repairing material with the same metal substrate material result in the same axial compressive load path along the element after the repairing is evidenced by Wuepper (see column 1 lines 30-47, Wuepper discloses metals is isotropic and transfer loads in all directions with equal facility, wherein the loads includes compressive and suppressive).
Nevertheless, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, it is Jones’ desired to restore the structural integrity of the component (page 268, right column), thus, it would have been obvious to one of ordinary skill in the art to apply just enough repairing thickness to return the buckling resistance (one of structural integrity parameters) to the original design specification of the element and not alter negatively.

Claims 26-29 rejected under 35 U.S.C. 103 as being unpatentable over Jones (Supersonic particle deposition as means for enhancing the structural integrity of aircraft structures) in view of Andrews (US4356678) and further evidenced by Wuepper (US5023987) as applied to claims 1-4, 7, 9-11 and 21-25 above, and further in view of Cologna (US4588626)
Regarding claim 28, Jones in view of Andrews teaches all limitation of this claim, except the particles are bonded to the opposing first and second sides of the frame member. Jones teaches the bonding is effected under conditions allowing the plurality of metallic particles to form a substantially continuous layer over the area of weakness (page 260 right column, page 265 and see for example figure 17). However, Cologna teaches a method of repairing a panel for aircraft (column 1 lines 7-20) and disclose the applying load carrying materials (repairing materials) to both side of the panel to restore the panel to nearly its full original load carrying capably (column 2 lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply repairing materials (bonding particles) to both sides of the panel (a substantially continuous layer over and a substantially continuous layer under the area of weakness) as suggested by Cologna in the method of repairing a structural weakness of the aircraft frame element, because Cologna teaches by applying the repairing material to both side of the panel, the panel is restored nearly to its full original load carrying capably (column 2 lines 23-30).
Regarding claim 26, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure, i.e., the thickness of the two continuous layers) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 29, Jones in view of Andrews teaches all limitation of this claim, except the particles are bonded to the opposing first and second sides of the frame member. Jones teaches the bonding is effected under conditions allowing the plurality of metallic particles to form a substantially continuous layer over the area of weakness (page 260 right column, page 265 and see for example figure 17). However, Cologna teaches a method of repairing a panel for aircraft (column 1 lines 7-20) and disclose the applying load carrying materials (repairing materials) to both side of the panel to restore the panel to nearly its full original load carrying capably (column 2 lines 23-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply repairing materials (bonding particles) to both sides of the panel (a substantially continuous layer over and a substantially continuous layer under the area of weakness) as suggested by Cologna in the method of repairing a structural weakness of the aircraft frame element, because Cologna teaches by applying the repairing material to both side of the panel, the panel is restored nearly to its full original load carrying capably (column 2 lines 23-30).
Regarding claim 27, Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure, i.e., the thickness of the two continuous layers) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.















(2) Response to Argument
Jones sections 2, 3 and 4 are directed to repairing simulated specimens, which are not elongate aircraft frame elements, only section 5 reads on the elongate aircraft frame element, but does not teach an SPD layer has been controlled in terms of depth to provide the feature of claim 1 (returning axial compressive load path along the element and buckling resistance to the original design specification). Declaration filed on June 9, 2021 paragraph 10 stated that center barrel was not damaged in section 5, thus, the application of the SPD would have resulted in the center barrel having different axial compressive load paths and bulking resistance increased to a level higher than the original design specification in areas where the SPD doubler was applied. (Argument page 10 second paragraph to page 12 second paragraph; Declaration paragraph 10; Argument page 17).
Jones teaches a method of repairing and enhancing the airworthiness and structural integrity of aging aircraft structures (abstract, title), wherein the structure includes wings, longeron and bulkhead, which are aircraft frame components and elongate (see table 1, page 266, see figures 16 and 17/ section 5). Jones teaches the SPD is applied to the repair the corrosion damage on a metal substrate as a simulate specimen (page 265/ section 4), and the SPD is applied on the actual aircraft structure to test the possibility to use SPD on real aircraft (section 5). Since Jones’s teaching is intended to repair the actual aircraft structure (abstract and page 268 right column), it would be obvious to one of ordinary skill in the art that the repairing method for the simulate specimens in section 2, 3 and 4 are intended and applicable to apply to the actual aircraft component with similar damages with the specimen, including the elongate aircraft frame components similar in section 5 (wings, longeron and bulkhead see table 1, page 266, see figures 16 and 17/ section 5). Examine agrees that teaching of section 5 alone (applying SPD on the undamaged elongated aircraft components) does not teach claim 1 invention, and teaching in section 5 alone might not result in returning axial compressive load paths and bulking resistance of the components to the original specification (as suggested in the Declaration paragraph 10). However, the reference as a whole would have been obvious to one of ordinary skill in the art to apply the SPD repaired method of at least section 4 on the damaged aircraft components in section 5. Since Jones explicitly teaches the repairing intended to restore the structural integrity (return to the original design specification) of an aircraft component (page 268, left column), thus, Jones as a whole teaches to repair elongate aircraft frame component to return to the original design specification, which would have been inherently includes parameters such as the axial compressive load path and buckling resistance. Nevertheless, Jones further teaches the SPD repairing process uses the same 7075 aluminum material as the substrate (page 261 left column, page 265 right column). The same metal repairing material with the same metal substrate material result in the same axial compressive load path along the element after the repairing is evidenced by Wuepper (see column 1 lines 30-47) (an axial compressive load path along the element is returned to the original design specification of the element). Jones further teaches an overlapping thickness of the SPD repairing (section 4) and instant specification discloses the layers thickness/depth affect the buckling resistance (see paragraph 0139-0140 of the instant US patent application publication), thus, Jones’s layers inherently does not alter negatively the buckling resistance of the frame and an axial compressive load path along the element is not significantly changed from the original design specification of the element, given that the process and thickness of the coating disclosed by Jones and the present application are the same. Nevertheless, the rejection is based on Jones in view of Andrews. Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Therefore, it would have been within the skill of the ordinary artisan to adjust the thickness of the repaired structure (which is governed by the depth of the repairing material on the structure during the repairing of the structure) in the process of repairing the structural weakness of the aircraft frame element to yield the desired buckling resistance; since the thickness further governs the weight, it would have been obvious for one ordinary skilled in the art apply the necessary thickness to return the buckling resistance to its original level to avoid increasing the thickness of the repaired structure and added undue weight for the repaired structure, and provide sufficient buckling resistance to the structure . Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. As previously discussed, it is Jones’ desired to restore the structural integrity of the component (page 268, right column), thus, it would have been obvious to one of ordinary skill in the art to apply just enough repairing thickness to return the buckling resistance (one of structural integrity parameters) to the original design specification of the element and not alter negatively. Therefore, the combination of Jones in view of Andrew evidenced by Wuepper teaches all the limitation of this claim. In response to applicant's arguments against the references individually (Jones alone does not teach return axial compressive load path and buckling resistance to an original design specification), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Jones is “proof of concept” and did not extend to any consideration of how the repaired structure element preformed with regard to an original design specification of the part to which it was applied (paragraph 12), and there is no consideration was given to control the SPD thickness such that the axial compressive load path or buckling resistance was returned to an original design specification (paragraphs 6-9 of the Declaration, Argument page 12 third paragraph). The test specimens disclosed at sections 2, 3 and 4 were used to determine whether or not the SPD doubler would be effective at repairing small cracks. No structural data was obtained from the test specimen (Declaration paragraphs 6 and 12; Argument page 13 first paragraph; Argument page 17).
In response to applicant’s arguments about the experiments performed by Jones only for purpose of ensuring that the SPD doubler did not delaminate nor degrade under simulated operating conditions, and no consideration was given to any negative effect of the SPD doubler, nor controlling the thickness with regards to how loads were transferred through the components studied having regard to any “original design specification”, it is well settled that the discovery of previously unappreciated property of a prior art method, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112. In this case, even though Jones might not anticipate the repairing would return to the original design, the overlapping thickness of the repairing and the same material of the repairing would have inherently renders the repaired component to have “buckling resistance of the element is not altered negatively” (from the thickness) and “an axial compressive load path along the element is returned to the original design specification of the element” (from the same repairing material). In addition to Jones teaching, Andrew further teaches the relationship between the thickness, buckling resistance and weight, thus it would have been obvious for one ordinary skill in the art to optimize the thickness and bulking resistance of the repaired component to achieve the desired weight (see rejection above). Furthermore, Applicant has not provided any factual evidence to show that the prior art cannot achieve the claimed properties of returning the axial compressive load path and buckling resistance to the original specification. 

The test specimens in section 2, 3 and 4 do not have original design (paragraph 9 of the Declaration, Argument page 12 fourth and fifth paragraphs). Section 5 aircraft component has not deficiency, thus no need to restore structural integrity (Declaration paragraphs 6, 8 and 12; Argument page 13 first and second paragraphs; Argument page 17)   
As discussed above, Jones test specimens are intended to simulate actual aircraft structural components (in section 5). Such actual aircraft structural components would have original design specifications when they are damaged and in need of the repair using Jones’ method. Jones also explicitly teaches the SPD is intended to restore structural integrity of the aircraft components (page 268 left column), thus, further indicates Jones teaching as a whole is intended to apply the simulated SPD repair method (on the specimen) to the actual aircraft component to restore the structural integrity of the damaged aircraft. It appears Appellant is attacking individual sections of Jones, while the rejection is based on the combination of teaching of Jones as a whole. 

 Jones does not teach any step of controlling the SPD layer depth so as to return to axial compressive load path and the buckling resistance to the original design specification (Argument page 13; Argument page 17). 
As discussed above, Jones teaches the SPD repairing process uses the same 7075 aluminum material as the substrate (page 261 left column, page 265 right column). The same metal repairing material with the same metal substrate material result in the same axial compressive load path along the element after the repairing is evidenced by Wuepper (see column 1 lines 30-47, Wuepper discloses metals is isotropic and transfer loads in all directions with equal facility, wherein the loads includes compressive and suppressive), thus Jones teaches the axial compressive load path along the element is returned to the original design specification. Andrews teaches a structural composite panel for aircraft (abstract, column 1 lines 24-48, column 2 lines 25-30), and discloses the thickness of the aircraft skin panel (aircraft frame element) governs the buckling resistance of the panel; and the thickness also governs the weight of the panel, the increase of weight of the panel is undesired (column 1 lines 34-48). Thus, Andrews teaches the “buckling resistance” limitation of the claim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Andrews does not make connection between thickness of the skin and the weight (Argument page 14; Argument pages 17-18). One of skilled in the art would be take any heed of Andrews and limit the depth of the SPD doubler of Jones to save weight as SPD doubler has a practically null effect on aircraft weight (Declaration paragraph 21) and Andrews is not concerned with a repair of the aircraft, thus, is not relevant to Jones teaching (Declaration paragraphs15-20). 
Andrews teaches thick sheet skin panel is replaced by the thin sheet skin panel and the reduced thickness has a reduced buckling resistance, to obviate this problem, a sandwich panels with honey comb structure is used to avoid increase undue weight (column 1 lines 24-48), thus, Andrews teaches the thickness of the panel governs the buckling resistance, and to obviate the issue comes with very thin panel, Andrews uses sandwich panels (thin panels with honey comb structure) to avoid increase of undue weight instead of going back to use the thick sheet, indicating using the thick sheet increase undue weight, which is not desired for aircraft manufacturing. It is also obvious to one of ordinary skill in the art that thickness of the skin governs the weight of the panel, as the thicker of the skin the heavier the panel would be. As Andrew points out undue weight is undesired, it would be obvious to keep the thickness of the skin and the SPD repair to the minimum thickness just to restore the buckling resistance as it is desired by Jones that the SPD repair to restore the structural integrity of the aircraft component. Examiner disagree that Andrew is not an analogous art because both Jones and Andrew are associated with the aircraft elements., and Andrew is relied upon to show the thickness and buckling resistance relationship, which would be applicable to any aircraft component, regardless of it is being repaired or manufactured.  In response to Appellant’s argument regarding one skilled in the art would not considered Andrew’s weight concerns for the SPD repairing, examiner disagrees that such arguments are persuasive to render Andrew reference irrelevant, as it appears to be an opinion without factual support. Appellant have not provided any facture evidence to show that such weight concern would be excluded for the SPD doubler repair. Neither Jones or Andrews provide any evidence to support such analysis either. Examine also disagrees that SPD is intrinsically has small thickness thus has null effect on the weight, as it would all depends on the thickness of the SPD repair and the size of the repair sites on the aircraft. 

Wuepper teaches patching layers for the repair, which is different from SPD layer, thus, it is not evidence that an SPD layer has the same characteristics as underlying metal (Argument pages 14 -15; Argument page 18). 
Examiner agrees Wuepper does not explicitly teaches SPD repairing. However, the Wuepper’s teaching is directed to the metal material in general, not the specific patching method. Examiner disagrees that the SPD (both Jones method and instant invention method) are not intended to form native metal, as instant claim 1 itself stated clearly a “continuous layer” is formed by the SPD. Given Wuepper’s teaches the same metal materials exhibit the same characteristic of isotropic and able to transfer loads (including compressive load) in all direction with equal facility (column 1 lines 30-48), it would be clear that applying the same metal material to the repair site (taught by Jones) would result in the same axial compressive load path along the element after the repairing based on the disclosure of Wuepper, regardless of the material is diffused into the repaired site, as it will still be the same metal material throughout the component and the SPD repair sites.     

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NGA LEUNG V LAW/Examiner, Art Unit 1717                                                                                                                                                                                                        
Conferees:
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                                                                                                                                                                                                        
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.